DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments as filed on 12/17/2021 have been fully considered and entered. In view of the amendments, current rejection(s) have been withdrawn, however, upon further consideration, a new ground(s) of rejection have been made in view of Nakajima. 
Furthermore, applicant’s arguments regarding cited prior arts not teaching all the newly amended features as described in applicant remarks on pages 7-9 have been rendered moot in light of new combination now made in view of Asai and Nakajima being shown to teach all the newly added limitations, please see detailed rejection below.
Lastly, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “an operation is switched between performing the notification of start of the diagnosis processing after removal of the sheet remaining in the paper path and performing the notification of start of the diagnosis processing without removal of the sheet remaining in the paper path, depending on a type of the detected abnormality. In a case where a type of a detected abnormality is a second type, a screen that cannot be closed without removing the sheet is provided to prompt a user to remove the sheet before performing the notification of start of the diagnosis processing”, (see remarks page 8, last paragraph)) are not positively recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Asai et al., US 2017/0366698 in view of Nakajima, US 2018/0198931.
Regarding claim 1, Asai discloses an image forming apparatus (MFP 1, fig. 1, and paragraph 43) comprising:
 a display unit (display 171, fig. 3); 
a processor (CPU 11, fig. 3) and a memory (ROM 12/RAM 13, fig. 3) storing instructions that, when the instructions are executed by the processor, cause the image forming apparatus to perform operations (paragraphs 61-63) including: 
displaying a screen in a case where the type of the detected abnormality is a second type and there is a remaining sheet in a paper path of the image forming apparatus, wherein the displayed screen includes a message for prompting removal of a sheet remaining in a the paper path and does not include an instruction portion that allows the screen to be closed without removing the sheet remaining in the paper path (paragraphs 73-75 note that once the abnormality such as paper jam is detected, the screens as shown in fig. 5 or fig. 12 is displayed showing further diagnosis is required and guidance for resolving the detected abnormality such as paper jam, prompting removal of paper remained inside the paper path of MFP. Now note that this diagnostic screen is displayed without providing any instruction or means to close out the screen such as for instance to allow user to avoid actually clearing/removing the jammed paper. Further note that the screens as shown in figs. 5, 11 are displayed where diagnosis processing such as paper jam removal is required on a detected paper jam, for example, fig. 5 does not show any instruction or means to close out the screen shown in fig. 5 without removing the jammed paper per se), 
and performing the notification of the start of the diagnosis processing according to the detection of the second type of abnormality and a detection of the removal of the sheet remaining in the paper path (paragraphs 73-75 note that once the abnormality such as paper jam is detected, the screens as shown in fig. 5 or fig. 12 is displayed showing further diagnosis is required and guidance for resolving the detected abnormality such as paper jam. In response to detection of resolve of operating error such as paper removal/ paper jam has been cleared, start of further diagnosis is carried out and notified/displayed as depicted in figs. 6-9 or figs. 13-15 such as making sure staples are removed or door has been kept closed or all pieces of jammed paper have been removed, etc. and furthermore, the MFP1 still displays a screen again instructing/informing the user regarding information related to detected abnormality such as door being open, paper set in wrong direction, etc. with emphasis on the result of the diagnosis for instance as to keep the please keep door closed during the operation, paragraphs 76-77, 85-89 or 101-104).
Asai fails to explicitly disclose performing a notification of start of diagnosis processing in a case where a type of a detected abnormality is a first type, wherein the diagnosis processing is for the detected abnormality according to the detection of the abnormality.
However, Nakajima teaches performing a notification of start of diagnosis processing in a case where a type of a detected abnormality is a first type, wherein the diagnosis processing is for the detected abnormality according to the detection of the abnormality (in step S801, fig. 8, the CPU 101 determines whether a maintenance event, such as a lack of toner (first type of abnormality) has occurred, if yes, than notification of start of diagnosis processing’s  displayed as maintenance screen shown in fig. 5A based on the detected maintenance event such as replacement or lack of toner, paragraphs 109, 81).
Nakajima also further teaches displaying a screen in a case where the type of the detected abnormality is a second type and there is a remaining sheet in a paper path of the image forming apparatus, wherein the displayed screen includes a message for prompting removal of a sheet remaining in a the paper path (in step S801, fig. 8, the CPU 101 can further determine that if the maintenance event is to be of a second type, such as a sheet jam, where jammed sheet needs to be removed, if yes, than notification of start of diagnosis processing’s  displayed as maintenance screens shown in fig. 6A prompting  that there is a jammed sheet remaining sheet in a paper path of the image forming apparatus with a message for its removal, paragraphs 109, 91-92).
Asai and Nakajima are combinable because they both teach detecting paper jam errors and guidance on removing the paper stuck inside the printer.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Asai with the teachings of Nakajima for the purpose of displaying screen based on occurrence of detected error event and for carrying out effective diagnosis based on the detection as taught by Nakajima in fig. 5.
Regarding claim 3, Asai further discloses wherein, immediately after an abnormality occurs, executing the instructions further cause the image forming apparatus to display a detected abnormality screen including a message about the detected abnormality (when paper jam occurs then screen as shown in fig. 5 is shown and upon further action taken by user to remove the stuck paper inside the MFP, paragraph 73, the further analysis is done where other screens regarding detecting further abnormality such as depicted in figs. 6-9 is carried out such as making sure staples are removed or door has been kept closed or all pieces of jammed paper have been removed, paragraphs 76-78, 82).
Regarding claim 6, claim 6 recites similar features, as claim 1, except claim 6 is a method claim. Thus, arguments made and references as discussed in claim 1 above are applicable for claim 6. 
Regarding claim 8, Asai further discloses wherein, after the notification is performed, the diagnosis processing is executed (as explained in detail above that after the notification of paper jam as depicted in fig. 5 or fig. 12 is displayed or performed, further diagnosis as depicted as depicted in figs. 6-9 or figs. 13-15, paragraphs 85-89 or 101-104 is executed).
Regarding claim 10, Combination of Asai with Nakajima further teaches when there is a remaining sheet in the paper path in a case where diagnosis processing is not required, another screen is displayed, and wherein the other screen includes the message for prompting the removal of the sheet remaining in the paper path and further includes the instruction portion that allows the screen to be closed without removing the sheet remaining in the paper path (Nakajima, note that where there is sheet jammed in the paper path (processing of jammed sheet) as shown in fig. 6B, where further diagnosis might not be required since user closed the right cover 201, paragraph 93, however on the other hand another screen such as shown in fig. 6A is shown promptly notifying the user with a message instructing the user to remove the remaining jammed sheet in the paper path while including the “close” instruction button which allows the user to close the screen without actually going thru with removal of sheet process, paragraphs 91-92).
Asai and Nakajima are combinable because they both teach detecting paper jam errors and guidance on removing the paper stuck inside the printer.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Asai with the teachings of Nakajima for the purpose of displaying screen based on occurrence of jammed sheet and for carrying out effective removal of jammed sheets as taught by Nakajima in fig. 6.
Regarding claim 11, Combination of Asai with Nakajima further teaches in the case where the first type of abnormality is detected, the notification is performed without determining whether or not there is a sheet remaining in the paper path (in step S801, fig. 8,  when the CPU 101 determines that a detected maintenance event is due to lack of toner (first type of abnormality), than this notification of start of diagnosis processing as displayed in fig. 5A based on the detected maintenance event such as replacement or lack of toner and not based on or without determining if any other error event such as sheet jam event (which is dependent upon whether or not there is a sheet jammed in the paper path), paragraphs 109, 81).
Asai and Nakajima are combinable because they both teach detecting paper jam errors and guidance on removing the paper stuck inside the printer.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Asai with the teachings of Nakajima for the purpose of displaying screen based on occurrence of detected error event and for carrying out effective diagnosis based on the detection as taught by Nakajima in fig. 5.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asai et al., US 2017/0366698 in view of Nakajima, US 2018/0198931 as applied in claim 1 above and further in view of ordinary skill in the art.
Regarding claim 2, Asai further discloses wherein the screen further includes a message that indicates need for removal of the sheet (fig. 5, paragraph 73, as a starting point of paper jam detection diagnosis process, a screen with message “please remove paper inside” is displayed).
Asai with Nakajima does not directly teach displayed screen includes a message that indicates need for removal of the sheet in order to perform the diagnosis processing.
Official notice is taken that it would have been obvious to one of ordinary skill to be able to modify the messages as displayed on display screen to specifically indicate please remove paper inside in order to further perform paper jam diagnosis. This will provide the user a heads up as to how important the first step of removing the stuck paper is in order to further carry out the diagnosis process. This helps the user with understanding critical guidance regarding further processing.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to modify the teachings of Asai in view of Nakajima with the teachings of displaying screen with message indicating remove paper to perform further paper jam diagnosis for the purpose of providing the user with desired guidance on necessary step to completed for executing further diagnosis of paper jam processing.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asai et al., US 2017/0366698 in view of Nakajima, US 2018/0198931 as applied in claim 1 above and further in view of Kamisuwa et al., US 2011/0299109.
Regarding claim 9, Asai further discloses wherein, after the diagnosis processing has finished, error information corresponding to the detected abnormality is analyzed (after detected an operating error such as paper jam and when its diagnosis is resolved, the operating error due to the type of abnormality is further analyzed (such as due to door being left open, stapling, paper stuck, etc.)  and precaution steps are displayed to user to avoid the same type of error from repeating in future, paragraphs 81-88).
Asai with Nakajima fails to further teach after diagnosis processing has finished, error information corresponding to detected abnormality and information of a result of the diagnosis processing are provided.
However, Kamisuwa teaches after diagnosis processing has finished, error information corresponding to detected abnormality and information of a result of the diagnosis processing are provided (see paragraphs, 42-42, 47, 65-66, display unit 7a displays the diagnosis result and the error handling information).
Asai and Nakajima are combinable with Kamisuwa because they all teach detecting errors.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Asai and Nakajima with the teachings of Kamisuwa for the purpose of providing the information for handling the error efficiently and safely as taught by Kamisuwa in paragraph 75.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Torii et al., US 2013/0114100 – teaches removal of paper by showing guidance on display and repair diagnosis, paragraphs 103, 119.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAWANDEEP DHINGRA whose telephone number is (571)270-1231. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAWAN DHINGRA/           Examiner, Art Unit 2672                                                                                                                                                                                             
/MOHAMMAD H GHAYOUR/           Supervisory Patent Examiner, Art Unit 2672